Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of parent Applications No. 13525220, 15067178, 16383613. Although the claims at issue are identical, they are not patentably distinct from each other because they are same variants of each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-6 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention. 
 	In claim 3, the terms “information related to scrambling” are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.
Claims 4-6 are rejected for similar reasons as stated for claim 3.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-18 is/are rejected under pre-AIA  35 U.S.C. 102 as being anticipated by Liu US 20110134900
1. A communicating method comprising:
receiving a Physical layer Protocol Data Unit (PPDU) from a station (Liu: [0025] - receiving data for two or more wireless communication devices from two or more sources such as applications, servers via a network, or storage devices), the PPDU comprising a first training field (Liu: fig. 4, 8A, 10-11, VHT-TFs [0044, 0046]), a first signal field (Liu: fig. 4, 8A [0044, 0074] L-SIG), a second signal field (Liu: fig. 8A, 10-11 VHT-SIG A [0044, 0046]), a second training field (Liu: fig. 4, 8A, 10-11, VHT-TFs [0044]), a third signal field (Liu: fig. 4, 8A, VHT-SIG B [0044]) and a data field (Liu: fig. 4, 8A, 10-11 VHT-DATA [0044, 0046]),
wherein: the data field comprises service bits, an Aggregated MAC Protocol Data Unit (A-MPDU), pad bits and tail bits (Liu: fig. 4, unit 401, 8A, 10-11 [0044, 0046]); 
(Liu: fig. 4, unit 405, 8A, 10-11 [0044, 0046, 0074] - The L-SIG 1110 can include a length field, a rate field, or both to indicate the duration of a PPDU); and 
the third signal field comprises information related to a length of the A-MPDU (Liu: fig. 4, 8A, 10-11 [0044, 0046 0074] - a VHT-SIG 410 includes information that indicates a remaining duration of the PHY frame 401 (e.g. from the end of the VHT-SIGs 410 to the end of a PPDU)).

2. The method of claim 1, wherein the first training field precedes the first signal field, the first signal field precedes the second signal field, the second signal field precedes the second training field, the second training field precedes the third signal field, and the third signal field precedes the data field (Liu: fig. 7 – L-TFs, L-SIG, VHT-SIG A, VHT-TFs, VHT-SIG B and VHT-DATA respectively).

3. The method of claim 2, wherein the service bits comprise information related to scrambling (Liu: fig. 10 [0042, 0072]).

4. The method of claim 3, wherein the first signal field is a legacy signal (L- SIG) field and the third signal field is a SIG B field (Liu: fig. 4, 8A, 10-11 [0044]). 

5. The method of claim 4, further comprising transmitting an acknowledgement to the station based on the information related to the length of the PPDU (Liu: fig. 4, 8A, 10-11 [0044]).

(Liu: fig. 4, 8A, 10-11 [0044]). 

Regarding claims 7-18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is a “apparatus”, “wireless device” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415